Citation Nr: 0740736	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-40 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression, and, if 
so, whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric 
disability other than depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
September 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

In March 2007, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  In an unappealed rating decision in June 2003, the RO 
denied reopening of the veteran's claim for service 
connection for depression.

2.  The subsequently received evidence includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for depression.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran was initially denied entitlement to service 
connection for depression in an unappealed rating decision 
dated in April 1996 based on the RO's determination that he 
did not have an acquired psychiatric disorder manifested by 
depression.  The evidence then of record included the report 
of a November 2005 VA examination showing that he was found 
to have a personality disorder and no acquired psychiatric 
disorder.  A claim to reopen was denied in an unappealed 
rating decision dated in June 2003 based upon the RO's 
determination that new and material evidence had not been 
presented.  The subsequently received evidence includes a 
July 2003 statement from a social worker indicating that the 
veteran has depression that is directly related to his active 
service.  This evidence is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim and is sufficient to 
raise a reasonable possibility to substantiate the claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for depression is granted.


REMAND

The veteran contends that his currently present psychiatric 
disorders, to include bipolar disorder and PTSD, are related 
to his active service.

The veteran stated in September 2005 correspondence that he 
was in command of sailors who shot and destroyed mines while 
patrolling the Persian Gulf onboard the U.S.S. Arkansas in 
1991.  Successful use of seaborne- threat countermeasures is 
the kind of action that would be noted in deck logs or other 
Navy records.  Efforts to verify this alleged stressor has 
not been undertaken at this point.  In addition, the veteran 
has alleged that he saw photos of the destruction of an Iraqi 
baby milk factory that resulted from a missile attack which 
he targeted.  While a well- publicized January 1991 attack on 
an alleged chemical weapons factory/ baby milk factory did 
occur, it does not appear that the RO has made efforts to 
verify any specifics of this attack, to include whether 
civilian casualties were involved, and whether the veteran's 
ship was involved.  

The Board also notes that the veteran was evaluated for 
psychiatric problems during service was diagnosed with a 
situational adjustment reaction and an adjustment disorder 
with a depressed mood.  His diagnoses after service have 
included bipolar disorder and major depression.  In the 
Board's opinion, the veteran should be afforded a VA 
psychiatric examination to determine the etiology of any 
currently present psychiatric disorders. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the AMC or RO 
is unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

2.  The RO or the AMC should obtain deck 
logs pertaining to the U.S.S. Arkansas 
from January through March 1991 from the 
Modern Military Branch, National Archives 
and Records Administration, 8601 Adelphi 
Road, College Park, MD 20740-6001.  

3.  Then, the veteran should be afforded a 
VA examination by a psychiatrist or 
psychologist determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The examiner should 
be informed of any service stressor that 
has been verified.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to a 
stressor which has been verified.  If PTSD 
due to an in service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
PTSD due to an in-service stressor is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  If the veteran is found 
to have any other acquired psychiatric 
disorder, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the appellant's 
active duty.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for psychiatric 
disability based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


